DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11340671. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the instant application is anticipated by patent claim 1 in that the patent claims contain all the limitations of the instant application.
Claims 6 and 14  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11340671. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 14 of the instant application is anticipated by patent claim 2 in that the patent claims contain all the limitations of the instant application.
Claims 7 and 15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11340671. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 15 of the instant application is anticipated by patent claim 3 in that the patent claims contain all the limitations of the instant application.
Claims 8, 16, and 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11340671. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 16, and 18 of the instant application is anticipated by patent claim 4 in that the patent claims contain all the limitations of the instant application.
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11340671. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 10 of the instant application is anticipated by patent claim 9 in that the patent claims contain all the limitations of the instant application.
Claim 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 11340671. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application is anticipated by patent claim 2-3 in that the patent claims contain all the limitations of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (US 20180129269) in view of Brown et al. (US 20170351319).
Regarding claim 1, Garg teaches
A System on a Chip (SoC), comprising: 
an interconnect (Fig. 2, (206)) for handling transactional traffic between a plurality of circuit subsystems (Fig. 2 (214A, 214B, 214C) on the SoC, the interconnect comprising a port (Fig. 2), the plurality of circuit subsystems including a first circuit subsystem configured to initiate a wake-up sequence to enable the first circuit subsystem to resume normal operation, the wake-up sequence involving: (Fig. 6 [0164-166], “the host may exit sleep mode (step 608) due to e.g., timer expiration, interrupt service, peripheral sub-system access (via WAKE#), user action, and/or any number of other host services. The host wakes the PCIe link (if not already active) according to the PCIe LTSSM (see discussions of FIG. 3, supra). … the host optionally transitions the enumerated sub-systems corresponding to the functions to an operational state at step 612.”)
the first circuit subsystem sending a wake-up communication over a link to the interconnect in response to a wake-up trigger event, while the first circuit subsystem is in an inoperable state and the link is in a quiescent state; (Fig. 6, “peripheral sub-system access (via WAKE#), … The host wakes the PCIe link (if not already active) according to the PCIe LTSSM … the host optionally transitions the enumerated sub-systems corresponding to the functions to an operational state at step 612.”, in other words the link is quiesced and the sub-system is not operational when the wake event from the subsystem is sent)
the interconnect waiting for the wake-up communication from the first circuit subsystem that is in the inoperable state; and (Fig. 6 (606-608 and 612))
Garg teaches waking the subsystem after a wake event initiated by the subsystem to the interconnect but does not specifically teach forwarding the wake-up communication to a system controller
Brown teaches 
the interconnect notifying a system controller when the wake-up communication is received by forwarding the wake-up communication to the system controller. ([0023], “Thus, the component power control circuitry may receive such a wake up request from the component and signal this to the system controller by means of an interrupt.”)
Garg and Brown are analogous art. Brown is cited to teach a similar concept of power control within a system with subsystems. Brown teaches controlling waking up subsystems after a wake-up request from the subsystem by forwarding a wake-up request to a system controller. Based on Brown, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Brown to forward wake-up communication to a system controller to evaluate whether power or thermal violations might occur before waking the component. Furthermore, being able to forward wakeup communications improves on Garg by being able to prevent power or thermal violations. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “it is then determined by the system power controller if allowing the power component to power up will not violate any predetermined power, thermal, or rate of change of current rules which are currently set for the system”, [0037]
Regarding claim 8, Garg teaches wherein the wake-up trigger event includes one or more of the following: a reception, by the first circuit subsystem, of a communication from a source external to the SoC; an expiration of a predetermined time period; an instruction from the system controller; or a valid transaction targeting the first circuit subsystem in the inoperable state. ([0162], “ More directly, even though the PCIe sub-system is being held in reset, each of the individual sub-systems may remain awake or wake up autonomously to e.g., perform various network management tasks. For example, the cellular sub-system can wake up to check for paging messages and/or update network mobility management entities. Similarly, the WLAN sub-system may periodically check for available hot-spot access and/or nearby open networks.”)
As to claims 9 and 17, Garg and Brown teach these claims according to the reasoning provided in claim 1.
As to claims 16 and 18, Garg and Brown teach these claims according to the reasoning provided in claim 8.

Claim(s) 2-5, 10-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg and Brown as applied to claim 1 above, and further in view of Jayasimha (US 20130073878).
Regarding claim 2, Garg and Brown teaches placing the links into low power modes but do not specifically mention the stopping of generating transactions. 
Jayasimha teaches further comprising: 
a quiescent manager arranged to place the link in the quiescent state by: instructing the first circuit subsystem to stop generating transactions; ([0085], “When a quiesce request is received, then the target, say TA1, sends a quiesce request to all initiator agents it is connected to. This is done by the target agent generating a control packet. The initiator agent responds to the quiesce request by generating responses along all virtual routes to TA1. The response from an initiator agent has to carry the number of responses it sends so that the target agent knows how many responses it has to receive from each initiator agent it is connected to. Once it has received all the responses and it has no outstanding transactions, the target agent can declare it is quiescent.”)
waiting for outstanding transactions to complete and placing the link in the quiescent state responsive to determining that transactions generated by the first circuit subsystem are complete; and causing the first circuit subsystem to initiate a sequence to enter the inoperable state.([0085], “Once it has received all the responses and it has no outstanding transactions, the target agent can declare it is quiescent.”, [0033], “the interconnect-power-manager 206 is a module that interfaces externally with the integrated-circuit-system-power-manager and handles the quiescing and waking up of the components in the power domains within the interconnect network 218.”, [0065], “a request disconnection of links at each power domain boundary occurs. PDC_k sends a request disconnect_req to each link in the interconnect network (such as a PL or socket interface), one end of which is in power domain_k. This set of links is in the request and response networks of both the data flow and the control networks. The links are identified as part of the system derivation.”, [0067], “Optionally, a disconnect complete occurs. The PDC does disconnection on the power domain's ports as follows. The signal from each link (or component) of the connection protocol controller is logically ANDed to yield the disconnect_ok signal which is the input signal to the Disconnect/Connect interface on PDC_k. With the present design of the quiescent flows, note that there should be no traffic on any link at power domain_k's boundary (and, of course, no traffic on any link in power domain_k).”)
Garg, Brown, and Jayashima are analogous art. Jayashima is cited to teach a similar concept of low power operation involving interconnection of IP devices. Based on Jayashima, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Garg and Brown to prevent any further transaction from the IP device once a low power mode request has been made. Furthermore, being able to prevent new transactions improves on Garg and Brown by being able to prevent transaction from being lost or hung and to enable the device to enter into a low power mode more quickly. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because enter into low power mode more quickly thereby saving power.
Regarding claim 3, Garg and Brown teach low power inoperable modes but do not specifically mention clock gating. Jayasimha teaches further comprising: a power manager arranged to place the first circuit subsystem into the inoperable state by performing at least one of: shutting off a clock associated with the first circuit subsystem; or reducing a power supply to the first circuit subsystem. ([0041], “The integrated-circuit-system-power-manager, in conjunction with three modules, manages clock gating (removal), power shut-off (PSO), and dynamic voltage and frequency scaling (DVFS).”, During clock gating, the clock is stopped but the power remains. In this case, the state remains because the power remains and nothing is being clocked.)
Garg, Brown and Jayashima are analogous art. Jayashima is cited to teach a similar concept of low power operation involving interconnection of IP devices. Garg and Brown teaches low power modes and specifically mentions subsystems being powered down. Jayashima describes low power modes of operation including clock gating, reducing the frequency or voltage of the device (DVFS), and powering down the device.  Based on Jayashima and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Garg and Brown to use the low power mode of clock gating which would keep power to the IP device while stopping the clocks, whereby retaining the state.  
Regarding claim 4, Garg and Brown teach low power inoperable modes but do not specifically mention providing a lower voltage state. Jayasimha teaches wherein the inoperable state comprises a lower-power state in which the first circuit subsystem is provided a lower voltage than a standard operating voltage of the first circuit subsystem. ([0041], “The integrated-circuit-system-power-manager, in conjunction with three modules, manages clock gating (removal), power shut-off (PSO), and dynamic voltage and frequency scaling (DVFS).”, During clock gating, the clock is stopped but the power remains. In this case, the state remains because the power remains and nothing is being clocked.)
Garg, Brown and Jayashima are analogous art. Jayashima is cited to teach a similar concept of low power operation involving interconnection of IP devices. Garg and Brown teaches low power modes and specifically mentions subsystems being powered down. Jayashima describes low power modes of operation including clock gating, reducing the frequency or voltage of the device (DVFS), and powering down the device.  Based on Jayashima and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Garg and Brown to use the low power mode of power shut-off which would reduce the power consumption when the subsystem is not being used.  
Regarding claim 5, Garg and Brown teach low power inoperable modes but do not specifically mention powering off a subsystem. Jayasimha teaches wherein the inoperable state comprises an off state in which the first circuit subsystem is provided no voltage or a clock of the first circuit subsystem is disabled. ([0041], “The integrated-circuit-system-power-manager, in conjunction with three modules, manages clock gating (removal), power shut-off (PSO), and dynamic voltage and frequency scaling (DVFS).”, During clock gating, the clock is stopped but the power remains. In this case, the state remains because the power remains and nothing is being clocked.)
Garg, Brown and Jayashima are analogous art. Jayashima is cited to teach a similar concept of low power operation involving interconnection of IP devices. Garg and Brown teaches low power modes and specifically mentions subsystems being powered down. Jayashima describes low power modes of operation including clock gating, reducing the frequency or voltage of the device (DVFS), and powering down the device.  Based on Jayashima and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Garg and Brown to use the low power mode of power shut-off which would reduce the power consumption when the subsystem is not being used.  
As to claim 10, Garg, Brown, and Jayashima teach this claim according to the reasoning provided in claim 2.
As to claims 11 and 19, Garg Brown, and Jayashima teach these claims according to the reasoning provided in claim 3.
As to claim 12, Garg, Brown, and Jayashima teach this claim according to the reasoning provided in claim 4.
As to claim 13, Garg, Brown, and Jayashima teach this claim according to the reasoning provided in claim 5.

Claim(s) 6-7, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garg and Brown as applied to claim 1 above, and further in view of Jayashima and Wertheimer (US 20140082237)
Regarding claim 6, Garg and Brown teach interconnect and subsystems with inoperable states but do not teach interconnect acting as a proxy. 
Wertheimer teaches wherein the interconnect is configured to act as a proxy on behalf of the first circuit subsystem when in the inoperable state, the interconnect acting as the proxy after the interconnect drains transactions that the first circuit subsystem has already issued by one or more of: ([0030], “FCU 110 or another node (security engine 108, power management engine 106, etc.) responds to accesses routed to it. For example, a response could entail replying to an access instead of a powered down IP, waking up an IP, forwarding the access (either modified or not), discarding the access, loading context of an IP before power-down, emulating an IP that doesn't exist, etc.” and [0036], “Under a first example use case, traffic destined to nodes on the fabric that are powered down, where the traffic is forwarded to a fabric microcontroller that is used as a proxy for the powered down node”)
Garg, Brown and Wertheimer are analogous art. Wertheimer is cited to teach a similar concept of low power operation involving interconnection of IP devices. Garg and Brown teach low power modes and specifically mentions subsystems being powered down. Wertheimer describes low power modes of IP agents, and acting as a proxy on the interconnect to respond to accesses for the IP Agents in low power modes.  Based on Wertheimer and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Garg and Brown to use the interconnect to act as a proxy for subsystems in low power modes where acting as a proxy would provide for efficiency in the system while lowering power consumption.  
Garg and Brown teaches placing the links into low power modes but do not specifically mention waiting for outstanding transactions to complete. 
Jayashima teaches 
preventing new transactions from being initiated; or waiting for outstanding transactions to complete. ([0085], “When a quiesce request is received, then the target, say TA1, sends a quiesce request to all initiator agents it is connected to. This is done by the target agent generating a control packet. The initiator agent responds to the quiesce request by generating responses along all virtual routes to TA1. The response from an initiator agent has to carry the number of responses it sends so that the target agent knows how many responses it has to receive from each initiator agent it is connected to. Once it has received all the responses and it has no outstanding transactions, the target agent can declare it is quiescent.”) 
Garg, Brown, Wertheimer and Jayashima are analogous art. Jayashima is cited to teach a similar concept of low power operation involving interconnection of IP devices. Garg and Brown teaches low power modes and specifically mentions subsystems being powered down. Jayashima describes quiescing a link when powering down the subsystem.  Based on Jayashima and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Garg, Brown, and Wertheimer to quiesce links of the subsystems which are in a low power mode which would reduce the power consumption when the subsystem is not being used.  
Regarding claim 7, Garg and Brown teach interconnect and subsystems with inoperable states but do not teach interconnect acting as a proxy. 
Wertheimer teaches wherein the interconnect is configured to act as a proxy of behalf of the first circuit subsystem until the wake-up sequence has concluded and the first circuit subsystem has resumed normal operation. ([0030], “FCU 110 or another node (security engine 108, power management engine 106, etc.) responds to accesses routed to it. For example, a response could entail replying to an access instead of a powered down IP, waking up an IP, forwarding the access (either modified or not), discarding the access, loading context of an IP before power-down, emulating an IP that doesn't exist, etc.” and [0036], “Under a first example use case, traffic destined to nodes on the fabric that are powered down, where the traffic is forwarded to a fabric microcontroller that is used as a proxy for the powered down node”)
Garg, Brown and Wertheimer are analogous art. Wertheimer is cited to teach a similar concept of low power operation involving interconnection of IP devices. Garg and Brown teach low power modes and specifically mentions subsystems being powered down. Wertheimer describes low power modes of IP agents, and acting as a proxy on the interconnect to respond to accesses for the IP Agents in low power modes.  Based on Wertheimer and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Garg and Brown to use the interconnect to act as a proxy for subsystems in low power modes where acting as a proxy would provide for efficiency in the system while lowering power consumption.  
As to claim 14, Garg, Brown, Jayashima and Wertheimer teach this claim according to the reasoning provided in claim 6.
As to claim 15, Garg, Brown, Jayashima and Wertheimer teach this claim according to the reasoning provided in claim 7.
As to claim 20, Garg, Brown, Jayashima and Wertheimer teach this claim according to the reasoning provided in claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        November 19, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187